I,

Case 1:19-cv-04977-JPC Document 136-2 Filed 04/27/21 Page 1 of 2

County of Montgomery
State of Alabama

Affidavit of Roy Stewart Moore

Roy Stewart Moore, am over the age of eighteen, of sound mind and body,

and duly competent to testify, hereby swear and affirm as follows:

I.

Based upon the facts and the allegations set out in the accompanying
motion, it appears that Judge John P. Cronan has shown an extrajudicial
bias and prejudice towards me in this case, and that his recusal is
necessary under 28 USC § 144.

Judge Carter, who was initially assigned to this case, after arguments by
both sides, allowed full discovery with regard to fraud and the standard
consent agreement, as well as discovery on the First Amendment.
Nevertheless, once this case was transferred to Judge Cronan, Judge
Cronan ignored Judge Carter’s rulings, which might be considered law of
the case, and strictly limited the discovery so narrowly as to apply only to
matters regarding corporate structure.

. During hearings on these matters, Judge Cronan seemed to advocate on

behalf of the Defendant Sacha Baron Cohen, choosing to allow the
deposition of Cohen to be designated “confidential” so as to protect the
celebrated actor who had himself chosen to embarrass me before the
entire Country after inviting me and my wife through his fellow
associates to travel to Washington D. C. to receive an award for my
support for the Nation of Israel.

Not only did Judge Cronan appear rude and disrespectful to my attorney,
but he also seemed to apologize to the Defendant’s counsel for not giving
them all the relief they were seeking.

. It appeared to me that Judge Cronan was simply disposed to ignore my

modification of the consent agreement and to misinterpret the Psenicska
v. Twentieth Century Fox Film Corp. 2008 U.S. Dist. case, while
suggesting that Judge Preska, who authored the Psenicska decision, had
Case 1:19-cv-04977-JPC Document 136-2 Filed 04/27/21 Page 2 of 2

written another case cited by defendants which could be dispositive of
this case. Transcript of December 3, 2020 proceeding, ECFN096 at
41:13-19.

6. Finally, after severely limiting our discovery only to the corporate
structure and ignoring the egregious fraud committed by the Defendant
against me and my wife, Judge Cronan had the audacity to tell my
attorney that, “I urge you to carefully consider whether your time and
your clients time is best spent deposing someone who may not have
much, if anything to add, particularly here where the defendants have
made available two witnesses, Mr. Schulman and Ms. Wallace who seem
to have far more direct knowledge.” I have no knowledge that either
Schulman or Wallace had been involved in the fraudulent transaction
which the Defendants perpetrated.

7. Judge Cronan’s efforts to dispose of this case by severe limitations on
discovery, which had been allowed by Judge Carter, and to ignore the
fraudulent conduct of the Defendant, combined with his remarks to my
counsel that we should consider whether we would be wasting our time
seeking further discovery, is demonstrable evidence of his bias and
prejudice in this case.

8. I am endorsing and incorporating by reference in this affidavit the factual
and legal arguments of my counsel Larry Klayman contained in the
accompanying motion, to which my affidavit herein is an integral and
material part.

9. I respectfully request that Judge Cronan recuse from this case.

Further Affiant Sayeth Not,

Roy 8. Moore Whitey Ann. Fone

ne. My Commission Expires 10-26-2024
(a,
